PER CURIAM.
Appellant seeks review of the adverse final judgments rendered in favor of appel-lees in each of the above-entitled causes. The principal question preserved on appeal is the sufficiency of the evidence to support the judgments here challenged.
In our review of the issues presented for decision, we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that although the testimony is conflicting in some material respects, it contains substantial evidence to support the findings made and conclusions reached by the trial court. It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or the evidence demonstrates that the conclusions reached are erroneous.1
*714The judgments appealed are respectively affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Old Equity Life Insurance Company v. Levenson (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe (Fla.App.1961) 125 So. 2d 310.